Citation Nr: 1523750	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  12-07 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for insomnia, to include as secondary to service-connected tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 1987 to June 1988.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans' Affairs (VA).

In August 2014 the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing; a transcript of that hearing is of record.  The Board has reviewed the Veteran's physical claims file and the Veteran's electronic files on the "Virtual VA" and VBMS systems.

A claim for service connection for a psychiatric disability, to include depression, as secondary to service-connected tinnitus and insomnia, was raised at the Veteran's August 2014 Board hearing, but has not (it appears) been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2014).


FINDING OF FACT

The Veteran's service-connected tinnitus is reasonably shown to cause his insomnia.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for insomnia as secondary to service-connected tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has insomnia resulting from his service-connected tinnitus.  At a November 2012 VA examination, the examining medical professional noted that the Veteran did have insomnia and that it impacted his ability to work in that his lack of sleep made him sleepy during the day.  In a February 2013 follow-up opinion, a VA medical professional found that because tinnitus is a subjective complaint, the Veteran was the only one who could report on whether it kept him up at night.  Additionally, in a September 2013 letter, a private treating physician indicated that the Veteran suffers from chronic insomnia secondary to his service-connected tinnitus.  

Considered together, the above summarized evidence reasonably establishes that the Veteran has a current insomnia disability caused by his service-connected tinnitus.  Accordingly, service connection for insomnia as secondary to service-connected tinnitus is warranted.  38 C.F.R. § 3.303, 3.310; Alemany v. Brown, 9 Vet. App. 518 (1996).  

This decision does not include specific consideration of the nature and severity of the now service-connected insomnia (i.e. assignment of a disability rating).  This rating function will be performed by the RO.  Assignment of the rating will likely require use of an analogous rating code as the VA ratings schedule does not contain a specific code applicable to insomnia.  

ORDER

Service connection for insomnia as secondary to service-connected tinnitus is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


